PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/335,787
Filing Date: 03/22/2019
Appellant(s): Telefonaktiebolaget LM Ericsson (publ)
Ronkainen, Henrik et al.



__________________
Bennett C. David, Reg. #74,661

For Appellant


EXAMINER’S ANSWER








This is in response to the appeal brief filed 01/27/2022.

I.	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

II.	Response to Argument
1.	Summary
1.1	Appellant’s Arguments:
Appellant’s application has limitations recited from independent claim 26 and Claim 32, on the basis of which the appellant presents its arguments in two groups. The first group (Group A) pertains to appellant’s primary basis for argument focusing on the independent claims - claim 26 dependent Claim 32, and the second group (Group B) pertains to dependent claims 27-31 and 33-37 solely on the basis of dependency to the independent claims with no other arguments noted.
	Appellant’s arguments are presented as follows:
1.1.1	Group A – First Group (Independent Claim 26 and Claim 32)
	Appellant’s arguments center on appellant’s remarks indicating:
 “the cited references fail to disclose a first access node transmitting to a second access node, a request to transmit a reference signal associated with the first access node on a beam associated with the second access node” (See Appeal Brief Page 4 (ln 9-13)). 
This above central argument is supposedly supported by appellant’s remarks presented in three subgroups or subsections within Group A, i.e., A.1., A.2., A.3., listed below as follows:
1.1.1.A.1	Group A Subsection 1 - A.1	
Appellant’s arguments indicate that:
(a)  “The term "plurality of reference signals" in claims 26 and 32 refers to reference signals associated with a first access node” (See Appeal Brief Page 4 ln (15-16)),
(b) “Claims 26 recites that, to control the transmission of reference signals by the second access node, the first access node transmits, to the second access node "a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility." This clause refers back to the "plurality of reference signals" cited earlier and makes clear that the request is to transmit a reference signal associated with the first access node; not any reference signals or reference signals associated with the second access node” (See Appeal Brief Page 5 (ln 4-7)), 
the appellant’s arguments further adding:  
“Thus, the request to the second access node is a request to transmit a reference signal associated with the first access node on a beam associated with the second access node. The request doesn't simply request the second access node to transmit any reference signal anon any beam; but rather instructs the second access node to transmit a specific reference signal associated with the first access node on a beam associated with the second access node. This construction is further reinforced by the  elements of the request. Claim 26 recites that the request includes a respective identity of one or more reference signals for mobility comprised in the plurality of reference signals for mobility, and the identity of the second beam for mobility”.
NOTE:	The examiner notes, as will be elaborated in the examiner’s response section below that no references are made as to how appellant’s above cited remarks and arguments in Group A Subsection 1 - A.1 (a), (b), apply to the cited prior art reference disclosures or presented rejection, with possibly the only conclusion being that the prior art references allegedly fail to disclose these appellant indicated aspects in support of appellant’s central argument (See under Group A.) as indicated i.e.:  
“the cited references fail to disclose a first access node transmitting to a second access node, a request to transmit a reference signal associated with the first access node on a beam associated with the second access node” (See Appeal Brief Page 5 (ln 9-13)).

1.1.1.A.2	Group A Subsection 2 - A.2
Appellant’s arguments indicate that:
(a) “Hong and Deeno fail to disclose transmitting, by a first access node to a second access node, a request to transit a reference signal associated with the first access node on a beam associated with the second access node” (See Appeal Brief Page 5 (ln 21-23)),
(b) “Hong does not disclose controlling transmission of a reference signal by transmitting a request, from a first access node to a second access node, to transmit a particular reference signal associated with the first access node on a particular beam associated with a second access node” (See Appeal Brief Page 7 (ln 1-4)).
(c) “The coordination between the base stations in Hong is not for the purpose of controlling transmission of reference signals” (See Appeal Brief Page 7 (ln 4-6)).
(d) “Hong does not      include "a respective identity of one or more reference signals for mobility comprised in the plurality of reference signals [associated with the first access node] for mobility" (See Appeal Brief Page 7 (ln 4-6)).
(e) “Deenoo does not cure the deficiency of Hong” (See Appeal Brief Page 7 (ln 14)),
and furthermore, 
“In Deenoo, the first access node does not send any specific request to the second access node to transmit a reference signal associated with the first access node on a particular beam associated with the second access node” (See Appeal Brief Page 7 (ln 18-20)).
(f) “neither reference discloses the basic concept of a first access node "lending" an MRS associated with the first access node to a second access node with a request to transmit the reference signal associated with the first access node on a beam associated with the second access node” (See Appeal Brief Page 8 (ln 18-20)).

1.1.1.A.3	Group A Subsection 3 - A.3
Appellant’s arguments indicate that:
(a)  “3.	The cited art does not teach or suggest a first access node "lending" a reference signal associated with a first access node to a second access node” (See Appeal Brief Page 8 (ln 6-7)),
the appellant’s arguments further indicating:
(b) “Examiner may quibble over the term "lending", the Examiner does not dispute the truth of the statement” (See Appeal Brief Page 8 (ln 17-19)),
(c) “The prior art cited by the Examiner does not address the problem solved by the claimed inventio, or the concept of a first access node "lending" a reference signal to a second access node for transmission on a beam of the second access node. Accordingly, Applicant submits that claims 26 and 32 are patentable over Hong in view of Deenoo” (See Appeal Brief Page 9 (ln 8-12)).

1.1.2	Group B – Second Group (Dependent Claims)


2.	Examiner’s response:
 	Examiner respectfully contends otherwise, and disagrees with each and every one of appellant’s arguments as noted herein above, and rebuts each and every one of appellant’s arguments (See Starting sections 2.1 as follows), specifically referencing appellant’s claim language as recited (See below):
Note: See below – Claim 26 referenced and utilized to represent Claim 32 which recites similar and parallel features (as also acknowledged by appellant - Appeal Brief Page 5 (ln 19)), 
26. (Previously presented) A method, performed by a first access node, for controlling transmission of reference signals for mobility carried by beams for mobility in a wireless communications network, the method comprising the first access node: obtaining an identity of a plurality of reference signals for mobility associated with the first access node; determining an identity of a second beam for mobility associated with a second access node; the second beam for mobility being a neighbor beam for mobility to a first beam for mobility associated with the first access node; wherein the identity of the second beam for mobility is determined based on a neighbor relation between the second beam for mobility and the first beam for mobility; controlling transmission of the reference signals for mobility by transmitting, to the second access node, a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility; wherein the request comprises: a respective identity of one or more reference signals for mobility comprised in the plurality of reference signals for mobility, which respective identity is based on the identity of the plurality of reference signals for mobility; and the identity of the second beam for mobility., 
Whereby specifically, examiner’s responses to appellant’s arguments will continue to show, and furthermore the examiner contends and asserts as indicated in the previous office action that, appellant’s claim language as recited,
(1) continues to read upon the prior art references utilized in the USC 103 rejection of Claim 26 (i.e. Hong et. al.  (US-20140073337-A1) referenced hereafter as "Hong” in view Deenoo et al (US- 20160337916-A1), referenced hereinafter as " Deenoo"), and wherein Hong and Deenoo continue to disclose each and every element of the referenced claims and limitations as recited, 
(2) and furthermore that the subjective features (from appellant’s specification) that the appellant argues and relies upon and alludes to as the objective of appellant’s claims (i.e.,  such as: " The request includes an identifier of an MRS "owned" by the serving access node and an identifier of the target beam for transmitting the MRS" (See Appeal Brief Page 9 (ln 8-12)), AND/OR “The prior art cited by the Examiner does not address the problem solved by the claimed inventio, or the concept of a first access node "lending" a reference signal to a second access node for transmission on a beam of the second access node. Accordingly, Applicant submits that claims 26 and 32 are patentable over Hong in view of Deenoo” (See Appeal Brief Page 9 (ln 8-12))"), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

2.1	Examiners Response to Group A – First Group (Independent Claim 26 and Claim 32)
1.1.1 Group A – First Group (Independent Claim 26 and Claim 32) (See above – and also repeated below), 
“the cited references fail to disclose a first access node transmitting to a second access node, a request to transmit a reference signal associated with the first access node on a beam associated with the second access node” (See Appeal Brief Page 4 ln( 9-13)),
which references and is derived from appellant’s claim 26 limitation listed below:
controlling transmission of the reference signals for mobility by transmitting, to the second access node, a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility,
presented below with reference to the final office action, is an elaboration of the disclosure of the subject limitation as recited, starting with figures FIG. 23 and FIG. 24 referenced from Hong as referenced, and an elaboration of the disclosure of the limitations preceding the above subject limitation, to provide context of all elements of the subject limitation as disclosed, including appropriate antecedent basis for these disclosures. Such elaboration is also supported by the Advisory action subsequent to the final office action:
NOTE: Sections before Figures 23 and 24 may be intentionally blank due to document formatting.

    PNG
    media_image2.png
    560
    767
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    552
    797
    media_image3.png
    Greyscale

Regarding the limitation below from Claim 26,
 Hong teaches: A method, performed by a first access node, for controlling transmission of reference signals for mobility carried by beams for mobility in a wireless communications network 
Hong discloses (Hong – See FIG. 23, FIG. 24 A – B & ¶00242):
 “handover method performed in the wireless communication system using the millimeter-wave frequency band”, and which is also intended to,
 “illustrate interaction between the base station and terminal/mobile station” and as depicted in FIG. 24 interaction involving a target Access node (Target CBS controlling Target RBS);
Which the examiner respectfully contends and notes discloses: A Method involving and performed by a Basestation – Head CBS which is mapped to a first access node, for controlling transmission of reference signals for mobility carried by beams for mobility in a wireless communications network  (See below) as further disclosed in the limitations below.
the method comprising the first access node ((Hong – See FIG. 23, FIG. 24 A – B & ¶00242) where the first access node is as disclosed above):
obtaining an identity of a plurality of reference signals for mobility associated with the first access node 
Hong discloses (Hong – See Fig. 23 & ¶ 0227 (lines 1-7)), that:
“Based on MBS information the terminal identifies beams corresponding to MBS by adjusting a vector to identify a preamble or reference signal or RSRP of each beam with respect to the MBS identified beams”; 
Which furthermore in the context of associated Fig 24A,
Hong discloses (Fig. 24 & ¶0207 (lines 1-7),¶ 0244 (lines 1-16)) that:
“mobile station 1130 receives MBS list from head CBS 1110 via serving RBS 1120 (S1113), and scans beams formed and transmitted from adjacent base stations based the MBS information, whereby the MBS is determined and configured by the head CBS 1110, and includes beam information of adjacent central/relay base stations that provide beams around the mobile station location pertaining to handover”,
The above citations in conjunction with accompanying disclosures from Hong, the examiner respectfully contends and notes discloses:
The MBS list notification (See FIG. 24A - S1113) which is information determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110) is and provides an identity including of reference signals corresponding to all beams (a plurality) formed adjacent to the first access node (the head CBS 1110), which identity is unique to a location of the terminal adjacent to the first access node (the head CBS 1110) including serving RBS 1120 which belongs to is controlled by the first access node (the head CBS 1110), and whereby this identity comprising the identified MBS list is of reference signals (beams including from adjacent base stations) provided pertaining to handover (or discloses an identity of a plurality of reference signals for mobility identified in association with handover neighbor the first access node NOT just any identity of reference signals for mobility) associated with the location (or including first access node), and whereby the MBS as reiterated, determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110). That the MBS information comprises information of the beams formed and corresponding reference signals is reinforced by the terminal identifying beams and a preamble or reference signal or RSRP corresponding to each beam specifically  corresponding to the MBS and the MBS identified beams (See FIG. 23).  
The foregoing, the examiner respectfully contends discloses each and every element of this subject claim limitation as recited and therefore appellant’s claim limitation as recited reads on the prior art disclosures of Hong; 
determining an identity of a second beam for mobility associated with a second access node; the second beam for mobility being a neighbor beam for mobility to a first beam for mobility associated with the first access node
Hong discloses (Hong Fig. 24 &  ¶0244)
“ Step 1115 mobile station 1130 identifies a beam of the target RBS 1140 and determines whether to add to DL-CCBS” 
Where the “DL-CCBS” per Hong (See ¶0208) is a “downlink candidate cooperated beam set”, 
a list determined by the (5G UE in FIG. 23 & FIG. 24 A as depicted), “using reference signal strength measurement of a corresponding beam as described in FIG. 23), where the “DL-CCBS” as depicted in FIG 23 is based on the disclosed MBS List;
and where furthermore as disclosed by Hong in ( FIG. 24 & ¶0245), in “Step 1117 - mobile station 1130 adds one beam to the DL-CCBS and reports updated DL-CCBS to the head CBS 1110 and DL-CCBS includes identifier information (target RBS beam ID) of the added beam and measured RSRP/ANIPI”; 
: the first access node (the head CBS 1110) performing controlling steps pertaining to handover or mobility of the UE device, receives or determines identity of target adjacent or neighbor beam or second beam formed by second access node or a second beam for the purpose of mobility for the UE, NOT just any beam, but a second beam for mobility which is associated with a second access node (Target CBS which controls the Target RBS) neighboring or adjacent to the first access node or the second beam for mobility therefore  being a neighbor beam for mobility to a first beam for mobility associated with the first access node (serving beam from the first access node as depicted in FIG. 24), and furthermore the second beam for mobility is not just any identified beam but  derived from the identity of the MBS list into the DL-CCBS or comprised in the plurality referenced signals for mobility, as further disclosed below. 
This the examiner respectfully contends discloses each and every element of this claim limitation as recited and therefore appellant’s claim limitation as recited reads on the prior art disclosures of Hong; 
wherein the identity of the second beam for mobility is determined based on a neighbor relation between the second beam for mobility and the first beam for mobility 
Hong discloses (Hong - Fig. 24 & ¶0207 (lines 1-7) ,¶ 0244 (lines 1-16)) that:
The “MBS refers to a list of beams formed by adjacent central base station and/or relay base stations based on the terminal location, and MBS is configured by the mobility controller /topology manager of the central base station; 
furthermore Hong (FIG. 24 & ¶0208 (lines 3)) indicates:
 the “DL-CCBS is a subset of the MBS”, and per Hong as already noted above (¶0245), in “Step 1117 - mobile station 1130 adds one beam to the DL-CCBS and reports updated DL-CCBS to the head CBS 1110 and DL-CCBS includes identifier information (target RBS beam ID) of the added beam and measured RSRP/ANIPI;
The above citations in conjunction with accompanying disclosures from Hong, the examiner respectfully contends and notes discloses: that identified second beam or the identity of the second beam which is identified by measuring the respective RSRP (particular Reference Signal Received Power) is a beam that is adjacent to the first beam and added by the UE to the updated DL-CCBS which is created a sub set of the MBS list, where to reiterate the MBS which is configured by the Head CBS or first access node based on neighbor or adjacency relationship of beams formed (or a neighbor relation between the second beam for mobility and the first beam for mobility)  at the location of the mobile including for hand off (or mobility).  Therefore, the second beam for mobility added by the UE to the DL-CCBS, is derived from the neighbor relationships configured in the MBS by the first access node with respect to the serving RBS beam at the location of UE in relation to the second beam for mobility as identified . 
The foregoing, the examiner respectfully contends discloses each and every element of this claim limitation as recited and therefore appellant’s claim limitation as recited reads on the prior art disclosures of Hong;
Whereby furthermore as indicated above, presented is the subject limitation central to appellant’s argument regarding Group A,
controlling transmission of the reference signals for mobility by transmitting, to the second access node, a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility,
for which Hong as referenced discloses that (See FIG. 24 & ¶0247):  
“In order to check whether terminal data can be transmitted using the beam reported from the mobile station, the head CBS 1110 transmits a query message to the target CBS 1150 including a target RBS beam ID, terminal information, and cooperated mode information (S1121)”;
And furthermore, Hong discloses (See ¶0249) that:
“target CBS 1150 determines whether terminal traffic may be supported with the target RBS beam ID and provides a response to the head CBS 1110 and includes acceptance or not Step 1125”,
And in ¶0251, Hong further discloses: 
“The head CBS 1110 is reported with acceptance intention from adjacent base stations”; 
The above citations in conjunction with accompanying disclosures from Hong, the examiner respectfully contends and notes discloses: that In Step S1121, the head CBS, controls or performs controlling steps pertaining to the transmission of the reference signals for mobility reported in the DL-CCBS where the identity of the second beam which is identified by measuring the respective RSRP (mapped to a particular RSRP or Reference Signal out of the plurality identified as such), by transmitting a request to adjacent target CBS or second access node, where the request comprises whether (target beam ID and its associated identified measured reference signal) in the DL-CCBS (which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals (or the requested identified reference signal is a reference signal for mobility comprised in the plurality of reference signals for mobility identified by the DL-CCBS which is a subset of the MBS), can be transmitted or not to the mobile (a request to transmit by the first access node). 
The foregoing, the examiner respectfully contends, discloses each and every element of this claim limitation as recited and therefore appellant’s claim limitation as recited reads on the prior art disclosures of Hong.
2.1.1	Further below, the examiner individually responds to appellant’s remarks presented in three subgroups or subsections within Group A, i.e., A.1., A.2., A.3, supposedly in support of the central argument in Group A – First Group.

2.2	Examiners Response to Group A Subsection 1 - A.1 (See 1.1.1.A.1 above).
Regarding appellant’s arguments referenced above in section Group A Subsection 1 - A.1, 	the examiner reiterates that no references are made by appellant as to how appellant’s cited arguments (a), and (b) in this Group A Subsection 1 - A.1  noted above (See 1.1.1.A.1 above), apply to the cited prior art references, with the only conclusion being the prior art references allegedly fail to disclose these appellant indicated aspects in support of appellant’s central argument (See under Group A. or 1.1.1 above) as indicated i.e.:  
 “the cited references fail to disclose a first access node transmitting to a second access node, a request to transmit a reference signal associated with the first access node on a beam associated with the second access node” (See Appeal Brief Page 5 (ln 9-13)).
2.2.1	In response to Appellant’s arguments Group A Subsection 1 - A.1 item (a) that:
(a)  “The term "plurality of reference signals" in claims 26 and 32 refers to reference signals associated with a first access node” (See Appeal Brief Page 4 ln (15-16)),
The Examiner notes as disclosed and discussed in responding to appellant’s central argument for  Group A. (See 1.1.1 above) above disclosing the limitation repeated below:
obtaining an identity of a plurality of reference signals for mobility associated with the first access node,
that:
“Based on MBS information the terminal identifies beams corresponding to MBS by adjusting a vector to identify a preamble or reference signal or RSRP of each beam with respect to the MBS identified beams”; 
Which furthermore in the context of associated Fig 24A,
Hong discloses (Fig. 24 & ¶0207 (lines 1-7) ,¶ 0244 (lines 1-16)) that:
“mobile station 1130 receives MBS list from head CBS 1110 via serving RBS 1120 (S1113), and scans beams formed and transmitted from adjacent base stations based the MBS information, whereby the MBS is determined and configured by the head CBS 1110, and includes beam information of adjacent central/relay base stations that provide beams around the mobile station location pertaining to handover”,
The above citations in conjunction with accompanying disclosures from Hong, the examiner respectfully contends and notes discloses:
The MBS list notification (See FIG. 24A - S1113) which is information determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110) is and provides an identity including of reference signals corresponding to all beams (a plurality) formed adjacent to the first access node (the head CBS 1110), which identity is unique to a location of the terminal adjacent to the first access node (the head CBS 1110) including serving RBS 1120 which belongs to is controlled by the first access node (the head CBS 1110), and whereby this identity comprising the identified MBS list is of reference signals (beams including from adjacent base stations) provided pertaining to handover (or discloses an identity of a plurality of reference signals for mobility identified in association with handover neighbor the first access node NOT just any identity of reference signals for mobility) associated with the location (or including first access node), and whereby the MBS as reiterated, determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110). That the MBS information comprises information of the beams formed and corresponding reference signals is reinforced by the terminal identifying beams and a preamble or reference signal or RSRP corresponding to each beam specifically  corresponding to the MBS and the MBS identified beams (See FIG. 23).  
The examiner respectfully contends the foregoing discloses each and every element of this subject claim limitation as recited and therefore appellant’s claim limitation as recited reads on the prior art disclosures of Hong; 
As such, MBS (including the DL-CCBS as discussed in Examiner’s response to Group A above), comprises information specific identities of beams and identifying corresponding measurements of the beams RSRP or also the beam identity also comprises identifying the corresponding Reference Signal, and therefore the MBS (and DL-CCBS as disclosed in Examiners response to Group A) comprises a plurality of reference signals included to identify specific beams and reference signals (not just any) for mobility (handover) to a UE specific to the neighboring beams adjacent to the first access node as determined and obtained by the first access node. 
Furthermore, as referenced in prior art disclosure disclosed herein utilized for the rejection of claim 26, a beam and its beam ID directly corresponds to reference signals comprised in the beam, and hence regarding the MBS and the corresponding DL-CCBS any Beam ID referenced corresponds to reference signals comprised in the beam, reinforcing the disclosures noted above regarding a plurality of reference signals included to identify specific beams and reference signals (not just any) for mobility (handover) .
As such, the examiner respectfully contends the foregoing contends discloses each and every element of this claim limitation as recited including that identified by the appellant in A.1 or Subgroup or Subsection 1 (a), and therefore appellant’s claim limitation as recited reads on the prior art disclosures of Hong.
Furthermore, that a Beam ID and reference signal ID have direct correspondence as disclosed in the cited prior art references utilized in the rejection of claim 1, is also well known in the art.  It is noted (Advisory Action – reviewed by appellant (See Appeal Brief Page 8 ln (15))), where reference of such correspondence is disclosed to appellant, for example see (US 20180270717 A1 ¶0066 “beam number (or reference signal number or ID) and RSRP”).

2.2.2	In response to Appellant’s arguments Group A Subsection 1 - A.1 item (b) that:
(b) “Claims 26 recites that, to control the transmission of reference signals by the second access node, the first access node transmits, to the second access node "a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility." This clause refers back to the "plurality of reference signals" cited earlier and makes clear that the request is to transmit a reference signal associated with the first access node; not any reference signals or reference signals associated with the second access node” (See Appeal Brief Page 5 (ln 1-7)), 
the appellant’s arguments further adding 
“Thus, the request to the second access node is a request to transmit a reference signal associated with the first access node on a beam associated with the second access node. The request doesn't simply request the second access node to transmit any reference signal anon any beam; but rather instructs the second access node to transmit a specific reference signal associated with the first access node on a beam associated with the second access node. This construction is further reinforced by the  elements of the request. Claim 26 recites that the request includes a respective identity of one or more reference signals for mobility comprised in the plurality of reference signals for mobility, and the identity of the second beam for mobility”,
(See 2.1 above) to appellant’s arguments pertaining to Group A. (See 1.1.1 above), 
the clause “a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility” does refers back to the "plurality of reference signals" cited earlier”, 
and 
“The request doesn't simply request the second access node to transmit any reference signal anon any beam” where the request from the first access node “instructs the second access node to transmit a specific reference signal associated with the first access node on a beam associated with the second access node”, 
as will be noted and elaborated below.
Regarding the limitation below:
controlling transmission of the reference signals for mobility by transmitting, to the second access node, a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility,
as already referenced herein in Section 2.1 Examiners Response to Group A – First Group (Independent Claim 26 and Claim 32) and repeated below for reference,
 Hong as referenced discloses that (See FIG. 24 & ¶0247):  
“In order to check whether terminal data can be transmitted using the beam reported from the mobile station, the head CBS 1110 transmits a query message to the target CBS 1150 including a target RBS beam ID, terminal information, and cooperated mode information (S1121)”;
And furthermore, Hong discloses (See ¶0249) that:
“target CBS 1150 determines whether terminal traffic may be supported with the target RBS beam ID and provides a response to the head CBS 1110 and includes acceptance or not Step 1125”,
And in ¶0251, Hong further discloses: 
“The head CBS 1110 is reported with acceptance intention from adjacent base stations”; 
The above citations in conjunction with accompanying disclosures from Hong, the examiner respectfully contends and notes discloses: that In Step S1121, the head CBS, controls or performs controlling steps pertaining to the transmission of the reference signals for mobility reported in the DL-CCBS where the identity of the second beam which is identified by measuring the respective RSRP (mapped to a particular RSRP or Reference Signal out of the plurality identified as such), by transmitting a request to adjacent target CBS or second access node, where the request comprises whether (target beam ID and its associated identified measured reference signal) in the DL-CCBS (which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals (or the requested identified reference signal is a reference signal for mobility comprised in the plurality of reference signals for mobility identified by the DL-CCBS which is a subset of the MBS), can be transmitted or not to the mobile (a request to transmit by the first access node). 
The examiner respectfully contends the foregoing not only discloses each and every element of this claim limitation as recited and that therefore appellant’s claim limitation as recited reads on the prior art disclosures of Hong, 
but furthermore, regarding the Claim 26 limitation:
wherein the request comprises: a respective identity of one or more reference signals for mobility comprised in the plurality of reference signals for mobility, which respective identity is based on the identity of the plurality of reference signals for mobility
where Hong discloses (See FIG. 24 & ¶0208 (lines 3)) that:
 DL-CCBS is a subset of the MBS, and in Hong (FIG. 24 & ¶0245) “Step 1117 - mobile station 1130 adds one beam to the DL-CCBS and reports updated DL-CCBS to the head CBS 1110 and DL-CCBS includes identifier information (target RBS beam ID) of the added beam and measured RSRP/ANIPI”,
The above citations in conjunction with accompanying disclosures from Hong, the examiner respectfully contends and notes discloses:  the target beam ID and the corresponding target RSRP, where the target beam ID is identified in the S1121 request query from the first access node to the second access node (Target CBS), is the same Target RBS beam ID added by the UE to 
the DL-CCBS, which is a subset of the MBS, or the Target RBS Beam ID information in the request is comprised of the MBS list providing the identity of beams including reference signals (reference signals for mobility);
The foregoing the examiner contends not only discloses each and every element of this claim limitation as recited and that therefore appellant’s claim limitation as recited reads on the prior art disclosures of Hong, 
But however importantly, that the target beam ID or target RSRP in the DL-CCBS which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals (reference signals for mobility), 
additionally, also refers back to the disclosure of the earlier limitation listed below:
obtaining an identity of a plurality of reference signals for mobility associated with the first access node 
where as already referenced herein above in section  2.1 Examiners Response to Group A – First Group (Independent Claim 26 and Claim 32) and repeated below for reference,
Hong discloses (Hong – See Fig. 23 & ¶ 0227 (lines 1-7)), that:
“Based on MBS information the terminal identifies beams corresponding to MBS by adjusting a vector to identify a preamble or reference signal or RSRP of each beam with respect to the MBS identified beams”; 
Which furthermore in the context of associated Fig 24A,
Hong discloses (Fig. 24 & ¶0207 (lines 1-7), ¶ 0244 (lines 1-16)) that:
“mobile station 1130 receives MBS list from head CBS 1110 via serving RBS 1120 (S1113), and scans beams formed and transmitted from adjacent base stations based the MBS information, whereby the MBS is determined and configured by the head CBS 1110, and includes beam information of adjacent central/relay base stations that provide beams around the mobile station location pertaining to handover”,
The above citations in conjunction with accompanying disclosures from Hong the examiner respectfully contends and notes discloses:
The MBS list notification (See FIG. 24A - S1113) which is information determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110) is and provides an identity including of reference signals corresponding to all beams (a plurality) formed adjacent to the first access node (the head CBS 1110), which identity is unique to a location of the terminal adjacent to the first access node (the head CBS 1110) including serving RBS 1120 which belongs to is controlled by the first access node (the head CBS 1110), and whereby this identity comprising the identified MBS list is of reference signals (beams including from adjacent base stations) provided pertaining to handover (or discloses an identity of a plurality of reference signals for mobility identified in association with handover neighbor the first access node NOT just any identity of reference signals for mobility) associated with the location (or including first access node), and whereby the MBS as reiterated, determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110). That the MBS information comprises information of the beams formed and corresponding reference signals is reinforced by the terminal identifying beams and a preamble or reference signal or RSRP corresponding to each beam specifically corresponding to the MBS and the MBS identified beams (See FIG. 23). 
The above disclosure the examiner respectfully contends, indicates disclosure of each and every element of this claim limitation as recited, but also reiterates and stresses that the Target ID and associated references signal, identified in the request S1121 from the first access node to the second access node, is derived from the MBS and DL-CCBS associated with plurality of reference signals identified as related with the first access node and associated corresponding reference signal and not just any beam “anon”.  
Therefore, appellant’s claim limitation as recited continues to read on the prior art disclosures of Hong.

2.3	Examiners Response to Group A Subsection 2 - A.2 (See Section 1.1.1.A.2).
2.3.1	In response to Appellant’s arguments Group A Subsection 2 – A.2 item (a) that:
	(a) “Hong and Deenoo fail to disclose transmitting, by a first access node to a second access node, a request to transit a reference signal associated with the first access node on a beam associated with the second access node” (See Appeal Brief Page 5 (ln 21-23)),
	The examiner respectfully contends otherwise and references appellant’s applicable subject limitation as recited, which is also disclosed and discussed herein above, and reiterated below:
controlling transmission of the reference signals for mobility by transmitting, to the second access node, a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility,
as already referenced herein in section 2.1 Examiners Response to Group A – First Group (Independent Claim 26 and Claim 32) and repeated below for reference,
  
“In order to check whether terminal data can be transmitted using the beam reported from the mobile station, the head CBS 1110 transmits a query message to the target CBS 1150 including a target RBS beam ID, terminal information, and cooperated mode information (S1121)”;
And furthermore, Hong discloses (See ¶0249) that:
“target CBS 1150 determines whether terminal traffic may be supported with the target RBS beam ID and provides a response to the head CBS 1110 and includes acceptance or not Step 1125”,
And in ¶0251, Hong further discloses: 
“The head CBS 1110 is reported with acceptance intention from adjacent base stations”; 
The above citations in conjunction with accompanying disclosures from Hong, the examiner respectfully contends and notes discloses: that In Step S1121, the head CBS, controls or performs controlling steps pertaining to the transmission of the reference signals for mobility reported in the DL-CCBS where the identity of the second beam which is identified by measuring the respective RSRP (mapped to a particular RSRP or Reference Signal out of the plurality identified as such), by transmitting a request to adjacent target CBS or second access node, where the request comprises whether (target beam ID and its associated identified measured reference signal) in the DL-CCBS (which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals (or the requested identified reference signal is a reference signal for mobility comprised in the plurality of reference signals for mobility identified by the DL-CCBS which is a subset of the MBS), can be transmitted or not to the mobile (a request to transmit by the first access node). 
Furthermore, the examiner respectfully contends the foregoing not only discloses each and every element of this claim limitation as recited and that therefore appellant’s claim limitation as recited reads on the prior art disclosures of Hong, 
but importantly furthermore, 
target beam ID or target RSRP in the DL-CCBS which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals (reference signals for mobility), 
the foregoing clearly indicates referring back to the disclosure of the prior limitation listed below:
obtaining an identity of a plurality of reference signals for mobility associated with the first access node 
where as already referenced herein above in section 2.1 Examiners Response to Group A – First Group (Independent Claim 26 and Claim 32) and repeated below for reference,
Hong discloses (Hong – See Fig. 23 & ¶ 0227 (lines 1-7)), that:
“Based on MBS information the terminal identifies beams corresponding to MBS by adjusting a vector to identify a preamble or reference signal or RSRP of each beam with respect to the MBS identified beams”; 
Which furthermore in the context of associated Fig 24A,
Hong discloses (Fig. 24 & ¶0207 (lines 1-7), ¶ 0244 (lines 1-16)) that:
“mobile station 1130 receives MBS list from head CBS 1110 via serving RBS 1120 (S1113), and scans beams formed and transmitted from adjacent base stations based the MBS information, whereby the MBS is determined and configured by the head CBS 1110, and includes beam information of adjacent central/relay base stations that provide beams around the mobile station location pertaining to handover”,
The above citations in conjunction with accompanying disclosures from Hong, the examiner respectfully contends and notes discloses:
The MBS list notification (See FIG. 24A - S1113) which is information determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110) is and provides an identity including of reference signals corresponding to all beams (a plurality) formed adjacent to the first access node (the head CBS 1110), which identity is unique to a location of the terminal adjacent to the first access node (the head CBS 1110) including serving RBS 1120 which belongs to is controlled by the first access node (the head CBS 1110), and whereby this identity comprising the identified MBS list is of reference signals (beams including from adjacent base stations) provided pertaining to handover (or discloses an identity of a plurality of reference signals for mobility identified in association with handover neighbor the first access node NOT just any identity of reference signals for mobility) associated with the location (or including first access node), and whereby the MBS as reiterated, determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110). That the MBS information comprises information of the beams formed and corresponding reference signals is reinforced by the terminal identifying beams and a preamble or reference signal or RSRP corresponding to each beam specifically corresponding to the MBS and the MBS identified beams (See FIG. 23).
Therefore, contrary to the appellant’s arguments, the examiner respectfully contends the foregoing shows Hong discloses each and every element of the subject limitation as recited (note: with appropriate reference to other recited claim limitations), but importantly Hong also shows direct concurrence with the statement: 
“transmitting, by a first access node to a second access node, a request to transit a reference signal associated with the first access node on a beam associated with the second access node” (See Appeal Brief Page 5 (ln 21-23)),
 	 and additionally, also reiterates and stresses that the Target ID and associated references signal, identified in the request from the first access node to the second access node, is derived from the MBS and DL-CCBS associated with plurality of reference signals identified as related with the first access node and not just any beam and associated corresponding reference signal “anon”.  Therefore, appellant’s claim limitation as recited continues to read on the prior art disclosures of Hong as utilized in view of Deenoo.

2.3.2	In response to Appellant’s arguments Group A Subsection 2 – A.2 item (b) that:
(b) “Hong does not disclose controlling transmission of a reference signal by transmitting a request, from a first access node to a second access node, to transmit a particular reference signal associated with the first access node on a particular beam associated with a second access node” (See Appeal Brief Page 7 (ln 1-4)).
	The examiner respectfully contends otherwise and references appellant’s applicable subject limitation as recited, which is also disclosed and discussed herein above, and reiterated below:
controlling transmission of the reference signals for mobility by transmitting, to the second access node, a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility,
as already referenced herein in section 2.1 Examiners Response to Group A – First Group (Independent Claim 26 and Claim 32) and repeated below for reference,
 Hong as referenced discloses that (See FIG. 24 & ¶0247):  
“In order to check whether terminal data can be transmitted using the beam reported from the mobile station, the head CBS 1110 transmits a query message to the target CBS 1150 including a target RBS beam ID, terminal information, and cooperated mode information (S1121)”;
And furthermore, Hong discloses (See ¶0249) that:
“target CBS 1150 determines whether terminal traffic may be supported with the target RBS beam ID and provides a response to the head CBS 1110 and includes acceptance or not Step 1125”,
And in ¶0251, Hong further discloses: 
“The head CBS 1110 is reported with acceptance intention from adjacent base stations”; 
The above citations in conjunction with accompanying disclosures from Hong, the examiner respectfully contends and notes discloses: that In Step S1121, the head CBS, controls or performs controlling steps pertaining to the transmission of the reference signals for mobility reported in the DL-CCBS where the identity of the second beam which is identified by measuring the respective RSRP (mapped to a particular RSRP or Reference Signal out of the plurality identified as such), by transmitting a request to adjacent target CBS or second access node, where the request comprises whether (target beam ID and its associated identified measured reference signal) in the DL-CCBS (which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals (or the requested identified reference signal is a reference signal for mobility comprised in the plurality of reference signals for mobility identified by the DL-CCBS which is a subset of the MBS), can be transmitted or not to the mobile (a request to transmit by the first access node). 
The foregoing not only discloses not only discloses each and every element of this claim limitation as recited but importantly discloses the controlling aspect of the first access node in transmitting a request as revealed, and therefore appellant’s claim limitation as recited reads on the prior art disclosures of Hong as presented in view of Deenoo.

2.3.3	In response to Appellant’s arguments Group A Subsection 2 – A.2 item (c) that:
(c) “The coordination between the base stations in Hong is not for the purpose of controlling transmission of reference signals” (See Appeal Brief Page 7 (ln 4-6)).
The examiner respectfully contends otherwise and references appellant’s applicable subject limitation as recited, which is also disclosed and discussed herein above, and reiterated below:
controlling transmission of the reference signals for mobility by transmitting, to the second access node, a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility,
as already referenced herein in section  2.1 Examiners Response to Group A – First Group (Independent Claim 26 and Claim 32) and repeated below for reference,
  
“In order to check whether terminal data can be transmitted using the beam reported from the mobile station, the head CBS 1110 transmits a query message to the target CBS 1150 including a target RBS beam ID, terminal information, and cooperated mode information (S1121)”;
And furthermore, Hong discloses (See ¶0249) that:
“target CBS 1150 determines whether terminal traffic may be supported with the target RBS beam ID and provides a response to the head CBS 1110 and includes acceptance or not Step 1125”,
And in ¶0251, Hong further discloses: 
“The head CBS 1110 is reported with acceptance intention from adjacent base stations”; 
The above citations in conjunction with accompanying disclosures from Hong, the examiner respectfully contends and notes discloses: that In Step S1121, the head CBS, controls or performs controlling steps pertaining to the transmission of the reference signals for mobility reported in the DL-CCBS where the identity of the second beam which is identified by measuring the respective RSRP (mapped to a particular RSRP or Reference Signal out of the plurality identified as such), by transmitting a request to adjacent target CBS or second access node, where the request comprises whether (target beam ID and its associated identified measured reference signal) in the DL-CCBS (which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals (or the requested identified reference signal is a reference signal for mobility comprised in the plurality of reference signals for mobility identified by the DL-CCBS which is a subset of the MBS), can be transmitted or not to the mobile (a request to transmit by the first access node).
The foregoing the examiner respectfully contends not only discloses each and every element of this claim limitation as recited but importantly discloses the controlling aspect of the first access node in transmitting a request as revealed to the second access node for the purpose of transmission of the  

2.3.4	In response to Appellant’s arguments Group A Subsection 2 – A.2 item (d) that:
(d) “Hong does not      include "a respective identity of one or more reference signals for mobility comprised in the plurality of reference signals [associated with the first access node] for mobility" (See Appeal Brief Page 7 (ln 4-6)).
The examiner respectfully contends otherwise and references appellant’s applicable subject limitation as recited, which is also disclosed and discussed herein above, and reiterated below:
controlling transmission of the reference signals for mobility by transmitting, to the second access node, a request to transmit a reference signal for mobility comprised in the plurality of reference signals for mobility, on the second beam for mobility,
as already referenced herein in section  2.1 Examiners Response to Group A – First Group (Independent Claim 26 and Claim 32) and repeated below for reference,
 Hong as referenced discloses that (See FIG. 24 & ¶0247):  
“In order to check whether terminal data can be transmitted using the beam reported from the mobile station, the head CBS 1110 transmits a query message to the target CBS 1150 including a target RBS beam ID, terminal information, and cooperated mode information (S1121)”;
And furthermore, Hong discloses (See ¶0249) that:
“target CBS 1150 determines whether terminal traffic may be supported with the target RBS beam ID and provides a response to the head CBS 1110 and includes acceptance or not Step 1125”,
And in ¶0251, Hong further discloses: 
“The head CBS 1110 is reported with acceptance intention from adjacent base stations”; 
: that In Step S1121, the head CBS, controls or performs controlling steps pertaining to the transmission of the reference signals for mobility reported in the DL-CCBS where the identity of the second beam which is identified by measuring the respective RSRP (mapped to a particular RSRP or Reference Signal out of the plurality identified as such), by transmitting a request to adjacent target CBS or second access node, where the request comprises whether (target beam ID and its associated identified measured reference signal) in the DL-CCBS (which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals (or the requested identified reference signal is a reference signal for mobility comprised in the plurality of reference signals for mobility identified by the DL-CCBS which is a subset of the MBS), can be transmitted or not to the mobile (a request to transmit by the first access node). 
Furthermore, the examiner respectfully contends the foregoing not only discloses each and every element of this claim limitation as recited and that therefore appellant’s claim limitation as recited reads on the prior art disclosures of Hong,  
that the target beam ID or target RSRP in the DL-CCBS which is a subset of the MBS or comprised of the MBS list providing the identity of beams including reference signals (reference signals for mobility), 
the foregoing clearly indicates referring back to the disclosure of the prior limitation listed below:
obtaining an identity of a plurality of reference signals for mobility associated with the first access node 
where as already referenced herein above in section  2.1 Examiners Response to Group A – First Group (Independent Claim 26 and Claim 32) and repeated below for reference,
Hong discloses (Hong – See Fig. 23 & ¶ 0227 (lines 1-7)), that:
“Based on MBS information the terminal identifies beams corresponding to MBS by adjusting a vector to identify a preamble or reference signal or RSRP of each beam with respect to the MBS identified beams”; 
Which furthermore in the context of associated Fig 24A,
Hong discloses (Fig. 24 & ¶0207 (lines 1-7), ¶ 0244 (lines 1-16)) that:
“mobile station 1130 receives MBS list from head CBS 1110 via serving RBS 1120 (S1113), and scans beams formed and transmitted from adjacent base stations based the MBS information, whereby the MBS is determined and configured by the head CBS 1110, and includes beam information of adjacent central/relay base stations that provide beams around the mobile station location pertaining to handover”,
This the examiner respectfully contends and notes discloses:
The MBS list notification (See FIG. 24A - S1113) which is information determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110) is and provides an identity including of reference signals corresponding to all beams (a plurality) formed adjacent to the first access node (the head CBS 1110), which identity is unique to a location of the terminal adjacent to the first access node (the head CBS 1110) including serving RBS 1120 which belongs to is controlled by the first access node (the head CBS 1110), and whereby this identity comprising the identified MBS list is of reference signals (beams including from adjacent base stations) provided pertaining to handover (or discloses an identity of a plurality of reference signals for mobility identified in association with handover neighbor the first access node NOT just any identity of reference signals for mobility) associated with the location (or including first access node), and whereby the MBS as reiterated, determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110). That the MBS information comprises information of the beams formed and corresponding reference signals is reinforced by the terminal identifying beams and a preamble or reference signal or RSRP corresponding to each beam specifically corresponding to the MBS and the MBS identified beams (See FIG. 23).
Therefore, contrary to the appellant’s arguments, the examiner respectfully contends Hong discloses each and every element of the subject limitation as recited (note: with appropriate reference to other recited claim limitations), but importantly directly relating to appellant’s argument indicating 
“Hong does not      include "a respective identity of one or more reference signals for mobility comprised in the plurality of reference signals [associated with the first access node] for mobility",  
the disclosure additionally also reiterates and stresses that the Target ID and associated references signal, identified in the request from the first access node to the second access node, is derived from the MBS and DL-CCBS or comprised in and associated with plurality of reference signals identified as related with the first access node and not just any beam and associated corresponding reference signal “anon”.  Therefore, appellant’s claim limitation as recited continues to read on the prior art disclosures of Hong as utilized in view of Deenoo.

2.3.5	In response to Appellant’s arguments Group A Subsection 2 – A.2 item (e) that:
(e) “Deenoo does not cure the deficiency of Hong” (See Appeal Brief Page 7 (ln 14)),
and furthermore, 
“In Deenoo, the first access node does not send any specific request to the second access node to transmit a reference signal associated with the first access node on a particular beam associated with the second access node” (See Appeal Brief Page 7 (ln 18-20)).

The examiner respectfully contends otherwise and notes that Deenoo is combined with Hong in the USC 103 rejection to reveal and communicate that appellants recitation of the limitation element an identity of a plurality of reference signals for mobility” in addition to the disclosures of Hong also reads upon the prior art reference of Deenoo, in that as presented in the final office action:
 Therefore, as stated in the final office action, “Assuming Arguendo” that Hong does not explicitly disclose or strongly suggest (note: which Hong does as examiner interpreted above): an identity of a plurality of reference signals for mobility, 
but Hong discloses: obtaining a plurality of reference signals for mobility associated with the first access node,
With reference made to Hong in disclosing 
Hong discloses (Hong – See Fig. 23 & ¶ 0227 (lines 1-7)), that:
“Based on MBS information the terminal identifies beams corresponding to MBS by adjusting a vector to identify a preamble or reference signal or RSRP of each beam with respect to the MBS identified beams”; 
Which furthermore in the context of associated Fig 24A,
Hong discloses (Fig. 24 & ¶0207 (lines 1-7), ¶ 0244 (lines 1-16)) that:
“mobile station 1130 receives MBS list from head CBS 1110 via serving RBS 1120 (S1113), and scans beams formed and transmitted from adjacent base stations based the MBS information, whereby the MBS is determined and configured by the head CBS 1110, and includes beam information of adjacent central/relay base stations that provide beams around the mobile station location pertaining to handover”,
Where the above citations in conjunction with accompanying disclosures from Hong, the examiner respectfully contends and notes discloses:
The MBS list notification which is determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110) is and provides information (arguendo or for arguments sake not an identity which the examiner contends it does) including of reference signals for all beams (plurality) formed adjacent to the first access node (the head CBS 1110), which information is unique to a location of the terminal adjacent to the first access node (the head CBS 1110) including serving RBS 1120 which belongs to is controlled by the first access node (the head CBS 1110), and whereby this information comprising the identified MBS list is of reference signals (beams including from adjacent base stations) provided pertaining to handover (or discloses information of a plurality of reference signals for mobility identified in association with handover neighbor the first access node NOT just any reference signals for mobility) associated with the location (or including first access node), and whereby the MBS as reiterated, determined and configured (or obtained or obtaining) by the first access node (the head CBS 1110),
Then Deenoo is or can be combined to disclose:
obtaining an identity of a plurality of reference signals for mobility associated with the first access node,
Where (Deenoo discloses (See FIG. 27 & ¶0211 (lines 4-10)) that:

    PNG
    media_image4.png
    522
    720
    media_image4.png
    Greyscale

 A WTRU reports that a wide beam pair corresponding to the neighbor mB becomes better than the serving backup beam. The serving mB may identify the appropriate neighbor mB from the measurement report and transmit a narrow beam schedule request to the corresponding neighbor mB,
And furthermore in ¶0212 Deenoo discloses:
 that the serving mB may include the wide beam ID of the neighbor mB reported by the WTRU in the schedule request message, and the neighbor mB may calculate a schedule for transmission of narrow beam reference signals, considering the own cell data transmissions, and may choose to limit the narrow beam transmission which corresponds to the reported wide beam; 
Which the examiner respectfully contends and notes discloses: that a narrow beam transmission corresponds to WIDE Beam ID or the WIDE beam ID identifies group of narrow beams, and the serving mB or first access node identifies from WTRU beam report the WIDE Beam ID of neighboring mB narrow beams or obtains an identity for the group of narrow beams neighboring or associated with serving mB, and includes in schedule request for transmission of narrow beams in the WIDE beam ID, from which neighboring mB schedules corresponding narrow beam reference signals.
Additionally, while not specifically utilized in the rejection, Examiner notes that Deenoo’s disclosure also accordingly in combination with the revelation of the correspondence of Beams to corresponding beam reference signal as disclosed and discussed extensively above by Hong, also addresses applicants arguments
“In Deenoo, the first access node does not send any specific request to the second access node to transmit a reference signal associated with the first access node on a particular beam associated with the second access node”,
especially since, the first access node (serving mB) in Deenoo is depicted and is clearly disclosed to send the schedule request to the second access node (neighboring mB) for transmission of narrow beams in the WIDE beam ID.

“Deenoo does not cure the deficiency of Hong”, 
appear to be directed against the references individually without reference to the specific disclosures of Deenoo in combination with Hong, and one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references used to address the rejection of appellant’s claims (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)).

2.3.6	In response to Appellant’s arguments Group A Subsection 2 – A.2 item (f) that:
(f) “neither reference discloses the basic concept of a first access node "lending" an MRS associated with the first access node to a second access node with a request to transmit the reference signal associated with the first access node on a beam associated with the second access node” (See Appeal Brief Page 8 (ln 18-20)),
The examiner respectfully contends otherwise noting and specifically contending that, appellant’s arguments relying on:  
“the basic concept of a first access node "lending" an MRS associated with the first access node to a second access node with a request to transmit the reference signal associated with the first access node on a beam associated with the second access node”,
is an interpretation that appellant derives from the subjective features described in appellant’s specification, which the appellant contends as the objective of appellant’s claims. That is, such subjective features include for example:
 " The request includes an identifier of an MRS "owned" by the serving access node and an identifier of the target beam for transmitting the MRS" (See Appeal Brief Page 9 (ln 8-12)),

 “The prior art cited by the Examiner does not address the problem solved by the claimed inventio, or the concept of a first access node "lending" a reference signal to a second access node for transmission on a beam of the second access node” (See Appeal Brief Page 9 (ln 8-12))").  
However, the Examiner respectfully contends that, these subjective features, specifically “"lending" an MRS associated with the first access node to a second access node” as referenced in appellant’s argument, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the examiner respectfully contends and reiterates, noting as referenced by Examiners individual responses to each and every one of appellants arguments referenced above from section 2.1 through to section 2.3.5, that the combination prior art disclosures of Hong and Deenoo, disclose each and every one of the claim limitations as recited in Claim 26 and parallel features in Claim 32, and therefore, the Claims 26 and Claim 32, continue to read upon the prior references utilized in the USC 103 rejection of Claim 26  and Claim 32, contrary to appellant’s reliance on the subjective features noted, and therefore Claim 26  and Claim 32 are not patentable over these prior art references.

2.4	In response to Appellant’s arguments Group A Subsection 3 – A.3 items (a), (b) (c), that: 
(a)  “The cited art does not teach or suggest a first access node "lending" a reference signal associated with a first access node to a second access node” (See Appeal Brief Page 8 (ln 6-7)),
 (b) “Examiner may quibble over the term "lending", the Examiner does not dispute the truth of the statement” (See Appeal Brief Page 8 (ln 17-19)),
(c) “The prior art cited by the Examiner does not address the problem solved by the claimed (See Appeal Brief Page 9 (ln 8-12)).
The examiner respectfully contends otherwise noting and specifically contending that, appellant’s arguments relying on:  items (a), (b) and (c) above as noted,
is an interpretation that appellant derives from the subjective features described in appellant’s specification, which the appellant contends as the objective of appellant’s claims. That is, such subjective features include for example:
 " The request includes an identifier of an MRS "owned" by the serving access node and an identifier of the target beam for transmitting the MRS" (See Appeal Brief Page 9 (ln 8-12)), 
and/or 
“The cited art does not teach or suggest a first access node "lending" a reference signal associated with a first access node to a second access node” (See Appeal Brief Page 8 (ln 6-7))
and/or,
 appellant's reference to:  “The prior art cited by the Examiner does not address the problem solved by the claimed inventio, or the concept of a first access node "lending" a reference signal to a second access node for transmission on a beam of the second access node” (See Appeal Brief Page 9 (ln 8-12))").  
However, the Examiner respectfully contends that, these subjective features, specifically “"lending" an MRS   associated with the first access node to a second access node” as referenced in appellant’s argument, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Therefore, the examiner respectfully contends and reiterates, noting as referenced by Examiners individual responses to each and every one of appellants arguments referenced above from section 2.1 through to section 2.3.5, that the combination prior art disclosures of Hong and Deenoo, disclose each and every one of the claim limitations as recited in Claim 26 and parallel features in Claim 32, and therefore, the Claims 26 and Claim 32, continue to read upon the prior references utilized in the USC 103 rejection of Claim 26  and Claim 32, contrary to appellant’s reliance on the subjective features noted, and therefore Claim 26  and Claim 32 are not patentable over these prior art references.
Furthermore, the examiner notes and respectfully disagrees regarding appellant’s argument below that:
“Examiner may quibble over the term "lending", the Examiner does not dispute the truth of the statement” (See Appeal Brief Page 8 (ln 17-19)),
The examiner notes and contends that examiner’s argument that the subjective features, specifically “"lending" an MRS associated with the first access node to a second access node” or “the problem solved by the claimed inventio, or the concept of a first access node "lending" a reference signal to a second access node for transmission on a beam of the second access node” as referenced in appellant’s argument, are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The foregoing is clear disputation by the examiner that: contrary to appellant’s desire to strictly rely on the subjective features of “lending” from appellant’s own specification,
as examiner asserts, the combination prior art disclosures of Hong and Deenoo, disclose each and every one of the claim limitations as recited in Claim 26 and parallel features in Claim 32, and therefore, the Claims 26 and Claim 32, continue to read upon the prior references utilized in the USC 103 rejection of Claim 26 and Claim 32. 
not patentable over these prior art references utilized in the rejection presented in the final office action for the reasons provided by the examiner.

2.5	Examiners Response to Group B – Second Group (Dependent Claims) that:
	“For at least the reasons stated”, “claims 27-31 and 33-37 are allowable for at least the reasons of their dependency on independent claims 26 and 32”,
	The Examiner respectfully contends that at least via dependency to the independent claims, and specifically for Examiners responses in sections 2.1 through 2.4, appellant’s argument regarding the dependent claims is not persuasive, and claims 27-31 and 33-37 are not allowable.  
	Furthermore, Examiner notes that the appellant has not provided any arguments contending the individual rejections presented for the dependent claims 27-31 and 33-37.









III.	Conclusion
Especially for all of the above reasons supplied by the Examiner addressing each and every appellant provided argument, it is believed that the rejections of all of appellant’s claims as recited and noted should be sustained and not withdrawn.
Respectfully submitted,
/MAS/Examiner, Art Unit 2414 

	/EDAN ORGAD/	Supervisory Patent Examiner, Art Unit 2414       

/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474